June 12, 2013 Via EDGAR and by Courier Tiffany Piland Securities and Exchange Commission treet, NE Mailstop #3561 Washington, D.C. 20549 Re: Truett-Hurst, Inc. Registration Statement on Form S-1 SEC File No. 333-187164 Dear Ms. Piland: On behalf of our client, Truett-Hurst, Inc. (the “Company”), we are supplementing the Company’s prior response to the Staff’s comment contained in its letter dated May 30, 2013, which we have reprinted below for your reference. 1. Please advise us of any research reports about you that are published or distributed prior to effectiveness of the registration statement in reliance upon Section 2(a)(3) of the Securities Act of 1933 added by Section 105(a) of the Jumpstart Our Business Startups Act by any broker or dealer that is participating or will participate in your offering.Please supplementally provide us with any such research reports. On June 3, 2013, we noted that one of the placement agents participating in the offering, Sidoti & Company, LLC, planned to produce a revised version of its prior research report, which was referenced in the Company’s April 18, 2013 letter to the Securities and Exchange Commission (the “Commission”).The revised report, dated June 7, 2013 is attached hereto. The Company did not participate in the preparation of either the initial version of the research report or the revised version attached hereto, nor did it review either version prior to publication.The Company is not aware of any other research report. We appreciate in advance your time and attention to this matter.Should you have any additional questions or concerns, please call me at 212-468-8179. Sincerely, /s/ Anna T. Pinedo Anna T. Pinedo cc:Gary J. Kocher Michael Hedge
